Citation Nr: 0831643	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to August 1982, and had additional service in the 
reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating decision 
of the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2008, a Travel Board hearing 
was held before the undersigned.  A transcript of the hearing 
is associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

At the July 2008 Travel Board hearing, the veteran testified 
that while stationed in Germany, he injured his right knee 
while helping to change a tank part.  One of the pieces flew 
off, hit his knee, and knocked the kneecap to one side of his 
leg.  He testified that he was hospitalized for one month as 
a result of this injury.  The veteran's service treatment 
records (STRs) are silent for such an injury or a month-long 
hospitalization related to a right knee injury.  

They STRs do show that on July 1979 service entrance 
examination, no complaints or findings were made related to 
his right knee.  In April 1980, while stationed in Georgia, 
the veteran was referred to therapy for complaints of 
bilateral knee pain,  On examination there was crepitus with 
patellar compression bilaterally.  Tibial tubercles were 
enlarged bilaterally.  There was mild tenderness with direct 
pressure.  The impression was Osgood-Schlatter's, 
bilaterally.  The veteran was advised to wear knee pads when 
kneeling, and to return to the clinic as needed.   

In May 1980 (while still in Georgia), the veteran complained 
of left knee pain after being struck by a vehicle.  
Examination found mild swelling of the left knee.  Lateral 
contusion to the left knee was diagnosed.

An undated record shows that, while stationed in Germany, the 
veteran was seen for left knee pain after being struck in the 
knee by a sledgehammer head.  It was noted that he had a knee 
injury seven months prior.  He complained to decreased range 
of motion.   On physical examination there was minimal 
swelling.  X-rays were negative.  The diagnosis was 
contusion.  

In September 1981 the veteran was seen for knee complains.  
Throughout the report the complaints were initially noted as 
involving the right knee; these references were crossed out 
or obliterated to reflect that it was instead the left knee 
that was involved.  It was noted that examination revealed a 
little swelling.  The assessment was [illegible] lateral 
knee.  

In November 1981, the veteran was seen for complaints of 
right knee pain; it was noted that several weeks prior he had 
struck himself in the knee with a sledgehammer, and that a 
bruise was diagnosed.  The current complaints appeared when 
he was playing basketball on the day prior to being seen; 
reinjury was considered a possibility.  Examination revealed 
"signs of pain" and slight swelling.  It was noted that the 
veteran was in discomfort.  He was to be referred for 
observation.  On follow-up for right knee complaints by a 
physician, a history of right knee injury with a sledgehammer 
in September 1981, and onset of pain two months later while 
playing basketball was noted.  Examination revealed effusion 
and crepitus.  Chondromalacia was diagnosed.  The veteran was 
placed in a splint and on crutches for a week.  

On August 1983 reserve service physical examination, no 
complaints, findings, treatment, or diagnosis relating to the 
right knee were noted.
A November 1987 letter from Dr. M.A.B., the veteran's private 
physician, states that she had been treating the veteran 
since August 1987 for chronic Osgood-Schlatter disease.  She 
noted that this is usually a disease of teenagers, but it 
occasionally persists through adulthood, as in the veteran's 
case.

On January 1988 reserve service physical examination, 
bilateral knee pain and possible Osgood-Schlatter disease 
were noted.  In his report of medical history, the veteran 
stated he had a form of arthritis in both his knees that had 
persisted since birth.  

December 2004 to January 2005 postservice private treatment 
records from Dr. T.E.S., show treatment for arthritis.  The 
veteran was initially seen for right knee pain in December 
2004 (following an August 2004 injury in a fall).  A 
September 2004 MRI revealed large interarticular effusion of 
the right knee; grade 4 chondromalacia was noted.  X-rays 
showed patellofemoral and medial compartment narrowing.  The 
doctor was concerned that the veteran's chondromalacia and 
arthritis may have been aggravated by his August 2004 fall.  

In April 2005, it was noted that the veteran was awarded 
Workers Compensation for his right knee.  Records pertaining 
to the veteran's award of Workers Compensation for his right 
knee are likely to contain information pertinent to the 
matter at hand, and must be secured. 

The veteran is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence requested in connection with an original 
claim is not received within 1 year after the date of 
request, the claim will be considered abandoned.

Furthermore, the veteran has not been afforded a VA 
examination for his right knee disability.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The United States Court of Appeals for 
Veterans Claims has held that the requirement for evidence 
that a disability "may be associated" with service is a 
"low threshold" requirement.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  The Court has also found that a 
veteran is competent to provide testimony of right knee pain, 
since the symptom is capable of lay observation.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  

As the record contains medical evidence of a current right 
knee disability, evidence of treatment for right knee pain 
during service, and credible lay statements that he has 
experienced right knee pain since his discharge from service, 
the "low threshold" standard of McLendon is met, and an 
examination of the right knee for a medical advisory opinion 
is indicated.  [The veteran has indicated that it would be a 
hardship for him to appear for an examination in Cleveland, 
and that an examination in Cincinnati would be much more 
convenient.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the complete medical records 
considered in conjunction with the 
veteran's award of Workers Compensation 
for his right knee following his August 
2004 injury.  He must assist in the matter 
by providing any releases needed to obtain 
the records.  If the records are 
unavailable, it should be so certified for 
the record (along with an explanation as 
to why they are unavailable). 

2.  After the records requested above are 
received, the RO should arrange an 
orthopedic examination of the veteran at 
the Cincinnati VA facility to determine 
the nature and likely etiology of his 
current right knee disability.  The 
examiner should obtain a complete, 
pertinent history from the veteran 
(including clarification as to any 
ambiguity as to which knee was involved on 
the various occasions the veteran was seen 
in service), and review his claims file.  
Based on a review of the claims file, and 
examination of the veteran, the examiner 
should offer opinions responding to the 
following questions: 

    a) Is there any evidence in the record 
that makes it undebatable from a medical 
standpoint that the veteran had a chronic 
right knee disability prior to service?  
If so, please identify the evidence and 
the nature and severity of the pre-
existing right knee disability.  
    
    b) If the veteran is determined to have 
had a pre-existing right knee disability, 
is there any evidence that makes it 
undebatable from a medical standpoint that 
the disability did not increase in 
severity during service?  Please identify 
any such evidence.  If a pre-existing 
right knee disability is found to have 
increased in severity during service, was 
such increase due to the natural progress 
of the disability?  If the response is in 
the affirmative, please describe generally 
the course of natural progression of this 
disability.
    
    c) If the veteran is found to have not 
had a pre-existing right knee disability, 
was a chronic right knee disability first 
manifested in service?    
    
    d) What is the diagnosis(es) of the 
veteran's current right knee disability? 
Is it at least as likely as not (50% or 
better probability) that such disability 
was either caused or aggravated by a noted 
injury in service?  Is it more likely due 
to the intercurrent injury he sustained at 
work in August 2004?  If part of the 
veteran's current right knee disability is 
related to injury or event in service, and 
part is due to the work-related injury he 
sustained in August 2004, please 
distinguish, to the extent possible, the 
pathology, symptoms, and impairment of 
function due to disability that was 
incurred or aggravated in service from 
those due to the August 2004 work injury

The examiner should explain the rationale 
for all opinions.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

